                Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 CORRINA MARTIN, on Behalf of Herself              §
 and Behalf of All Others Similarly                §
 Situated,                                         §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                § CIVIL ACTION NO. 5:20-cv-1334
                                                   § JURY TRIAL DEMANDED
 CB RESTAURANTS, INC. d/b/a                        §
 SUGAR’S GENTLEMEN’S CLUB,                         §
 GLENN WILLIAMS, WILLIAM COX,                      §
 and TERESA THOMPSON individually,                 §
                                                   §
         Defendants.                               §

                      ORIGINAL COLLECTIVE ACTION COMPLAINT

                                    I.      SUMMARY

        1.       Defendant CB Restaurants, Inc., d/b/a Sugar’s Gentlemen’s Club at 2731 Northwest
Loop 410, San Antonio, TX 78230, Glenn Williams, William Cox, and Teresa Thompson (hereafter
“Defendants”) required Corrina Martin and others similarly situated (hereafter “Plaintiff” or
“Plaintiffs”) to work as exotic dancers at their adult entertainment club but refused to compensate
them at the applicable minimum wage. In fact, Defendants refused to compensate them whatsoever
for any hours worked. Plaintiffs’ only compensation was in the form of tips from club patrons, and
even those were partly confiscated by the club.
        2.       Defendants took money from Plaintiffs in the form of “house fees.” Plaintiffs were
also required to divide tips with Defendants’ managers and employees who do not customarily
receive tips.
        3.       Defendants misclassify dancers, including Plaintiffs, as independent contractors so
that they do not have to compensate them at the federally mandated minimum wage rate.
        4.       Defendants’ practice of failing to pay employees wages violates the Fair Labor
Standard Act’s (“FLSA”) minimum wage provision, and Defendants’ practice of charging house



                                                  1
              Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 2 of 10




fees and confiscating tips also violates the FLSA because for at least one workweek in the relevant
statutory period, these practices caused Plaintiffs to be paid below the minimum wage.
        5.         Defendants owe Plaintiffs minimum wages, house fee charges, tips illegally
confiscated, liquidated damages, attorney’s fees, and costs.
        6.         Plaintiffs also pray that the class of similarly situated workers be notified of the
pendency of this action to apprise them of their rights and provide them an opportunity to opt into
this litigation.
              II.          SUBJECT MATTER JURISDICTION AND VENUE
        7.         This Court has jurisdiction over the subject matter of this action under 29 U.S.C.
§216(b) and 28 U.S.C. §1331.
        8.         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events and omissions giving rise to this claim occurred in this district,
including many of the wrongs herein alleged.
                    III.     PARTIES AND PERSONAL JURISDICTION
        9.         Plaintiff Corrina Martin is an individual residing in San Antonio, Texas. Her
consent to this action is attached as Exhibit “A.”
        10.        Opt-in Plaintiffs are current or former exotic dancers who have worked at
Defendants’ adult entertainment club within the applicable limitations period and will file a valid
consent to join this suit with the Court.
        11.        CB Restaurants, Inc., doing business as Sugar’s Gentlemen’s Club, is a Texas
corporation. This Defendant may be served with process by serving its registered agent Brian W.
Bishop at 900 West Avenue, Austin, Texas, 78701.
        12.        Glenn Williams is the President of CB Restaurants, Inc., and 80% owner and
manager of the company. He may be served with process by serving the registered agent for the
company, Brian Bishop, at 900 West Avenue, Austin, Texas, 78701, or at 10219 Outlaw Bend.,
Converse, TX, 78109, or wherever he may be found.
        13.        Teresa Thompson is an officer of CB Restaurants, Inc. and 20% owner and manager
of the company. She may be served with process by serving the registered agent for the company,



                                                    2
              Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 3 of 10




Brian Bishop, at 900 West Avenue, Austin, Texas, 78701, or at 7919 Alton Blvd. Selma, TX 78154,
or wherever she may be found.
        14.    William Cox is an individual responsible for corporate decision making at Sugar’s
as its business consultant. He sets rules and policies to be followed at Sugar’s and makes sure they
are adhered to. He may be served with process by serving the registered agent for the company,
Brian Bishop, at 900 West Avenue, Austin, Texas, 78701, or wherever else he may be found.
                        IV.    COLLECTIVE ALLEGATIONS
        15.    Named Plaintiff Martin has actual knowledge that FLSA Class Members have also
been denied pay at the federally mandated minimum wage rate. That is, Plaintiff Martin worked
with other dancers while she worked at Sugar’s.
        16.    As such, Plaintiff Martin has first-hand personal knowledge of the same pay
violations at Sugar’s for other dancers. Furthermore, other exotic dancers at Defendants’
establishment have shared with Plaintiff Martin similar pay violation experiences including wage
and tip confiscations, as those described in this complaint.
        17.    Plaintiff Martin brings this action as an FLSA collective action pursuant to 29
U.S.C. § 216(b) on behalf of all persons who were or are employed by Defendants as exotic dancers
at any time during the three years prior to the commencement of this action to present.
        18.    FLSA Class Members perform or have performed the same or similar work as
Plaintiff.
        19.    FLSA Class Members are not exempt from receiving pay at the federally mandated
minimum wage rate under the FLSA.
        20.    As such, FLSA Class Members are similar to Plaintiff Martin in terms of job duties,
pay structure, misclassification as independent contractors and/or the denial of minimum wage.
        21.    Defendants’ failure to pay for hours worked at the minimum wage rate required by
the FLSA results from generally applicable policies or practices and does not depend on the
personal circumstances of the FLSA Class Members.
        22.    The experiences of Plaintiff Martin, with respect to her pay, are typical of the
experiences of the FLSA Class Members.



                                                  3
             Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 4 of 10




       23.     The specific job titles or precise job responsibilities of each FLSA Class Member
does not prevent collective treatment.
       24.     All FLSA Class Members, irrespective of their particular job requirements, are
entitled to compensation for hours worked at the federally mandated minimum wage rate.
       25.     Although the exact amount of damages may vary among FLSA Class Members, the
damages for the FLSA Class Members can be easily calculated by a simple formula. The claims
of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a
systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class
Members.
       26.     As such, Plaintiff Martin brings her FLSA claims as a collective action on behalf
of the following class:

               All current and former exotic dancers who worked for
               Defendants at Sugar’s located in San Antonio, Texas any time
               starting three years before the filing of this lawsuit to the
               present.
                              V.         FLSA COVERAGE
       27.     At all material times, Defendants have been employers within the meaning of 3(d)
of the FLSA. 29 U.S.C. § 203(d).
       28.     The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to
include “any person acting directly or indirectly in the interest of an employer in relation to any
employee.” 29 U.S.C. § 203(d).
       29.     At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have
had employees engaged in commerce. 29 U.S.C. § 203(s)(1).
       30.     Furthermore, Defendants have had, and continue to have, an annual gross business
volume with Sugar’s of $500,000 or higher.
       31.     Individual owner Glenn Williams is an employer under the FLSA because he
individually, and through CB Restaurants, Inc., 1) has the power to hire and fire the dancers and
other employees, 2) supervises and controls employee work schedules or conditions of



                                                4
              Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 5 of 10




employment, 3) has the power to determine the rate and method of payment, and 4) is the
individual responsible for maintaining employment records. He has ultimate management
authority over Sugar’s.
        32.      Individual owner Theresa Thompson is an employer under the FLSA because she
1) has the power to hire and fire dancers and other employees, 2) supervises and controls employee
work schedules or conditions of employment, 3) has the power to determine the rate and method
of payment, and 4) is the individual responsible for maintaining employment records. She is
responsible for corporate oversight and bookkeeping and functions as the area manager for the
clubs. She goes into the clubs to make sure they are operating smoothly and that policies are being
adhered to.
        33.      William Cox is an employer under the FLSA because he is actively involved with
overseeing the implementation of club rules and policies at Sugar’s. Cox sets rules and policies to
be followed at the clubs, including Sugar’s, and makes sure they are adhered to. He has the
authority to change compensation schemes utilized at the club. He is one of the individuals
responsible for corporate decision making.
        34.      At all material times, Plaintiff Martin and FLSA Class Members were individual
employees who engaged in commerce or the production of goods for commerce as required by 29
USC § 206-207.
                                      VI.     FACTS
        35.      Defendants operate an adult entertainment club in San Antonio, Texas, under the
name of “Sugar’s” (hereafter “Sugar’s”).
        36.      Plaintiff Martin was previously employed as an exotic dancer at Defendants’ adult
entertainment club during the statutory time period afforded under the FLSA.
        37.      Plaintiff Martin worked on a regular basis for Defendants’ gentlemen’s
establishment.
        38.      Plaintiff Martin consistently worked at Sugar’s from about March 2016 to May
2019.




                                                 5
             Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 6 of 10




       39.     Plaintiff Martin worked approximately three to four shifts a week, and she typically
worked around seven hours per shift. She never received any wages during her employment with
the club.
       40.     During at least one workweek in March 2016 continuing until May 2019, Plaintiff
Martin worked at Sugar’s for at least one hour and was not paid the federal minimum wage. This
practice continued for the entirety of her employment. That is, Plaintiff Martin did not earn a single
cent in minimum wage while at Sugar’s.
       41.     Similarly, Opt-in Plaintiffs did not work a single hour at the club where they were
paid the federally mandated minimum wage of $7.25 an hour.
       42.     Plaintiffs were classified by Defendants as independent contractors who actually
paid house fees to dance at the club. On at least one occasion during the statutory period, Plaintiff
Martin left the club with negative earnings, that is, she made less than what she paid in house fees
to dance at the club.
       43.     Plaintiffs were compensated exclusively through tips from Defendants’ customers.
That is, Defendants did not pay them whatsoever for any hours worked at the establishment.
       44.     Defendants also required Plaintiffs to share their tips with other non-service
employees who do not customarily receive tips, including club managers, DJs, and house moms.
       45.     Defendants also took a portion of Plaintiffs’ tips after Plaintiffs performed dances
for customers. These amounts were not recorded in the club’s gross sales receipts and were not
distributed back to dancers. As alleged, no wages were provided to dancers.
       46.     Defendants illegally classified the dancers as independent contractors. However, at
all times, Plaintiffs were employees of Defendants under Federal Law.
       47.     Defendants hired/fired, supervised, directed, disciplined, scheduled, and performed
all other duties generally associated with that of an employer with regard to the dancers.
       48.     The following non-exhaustive list further demonstrates the dancers’ status as
employees:
               a.       Defendants forced Plaintiffs to pay a house fee to dance in the club that
                        increased over time from about $10-$50 per shift;



                                                  6
              Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 7 of 10




                  b.     Defendants created an incentive for employees to arrive early because the
                         house fee went up every hour which is a form of control;
                  c.     Defendants unilaterally make the decision not to pay wages to dancers in
                         accordance with the applicable laws;
                  d.     Defendants set the price for floor and private dances at the club;
                  e.     Defendants provided the Plaintiffs with music, poles, stages, VIP rooms,
                         extensive lighting, and other tools to perform dances; the dancer only
                         provides her own body;
                  f.     Defendants mandate that Plaintiffs pay managers, DJs, and house moms a
                         tip from their earnings;
                  g.     Defendants require Plaintiffs to dance to two songs per shift minimum on
                         stage in order to incentivize patrons to spend money;
                  h.     Defendants fined the dancers about $20 if the dancer did not perform on the
                         stage during a shift;
                  i.     Defendants forced Plaintiffs to work entire shifts and would not allow them
                         to leave early without manager approval;
                  j.     Defendants impose a dress code on the dancers, requiring them to dress
                         accordingly for certain theme nights and to cover their buttocks and breasts
                         when not on stage or doing lap dances;
                  k.     Defendants auditioned the dancers but did not provide training, the main
                         consideration was the attractiveness of the dancer;
                  l.     Defendants hired and fired all employees of the club – the dancers, DJ’s,
                         bouncers, managers, and others;
                  m.     Defendants employed Plaintiffs and Class Members for several months or
                         years;
        49.       Plaintiffs constituted the workforce without which Defendants could not perform
their services.




                                                    7
             Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 8 of 10




       50.      Plaintiffs’ services were integrated into Defendants’ operations, i.e. customers
came to the club to see Plaintiffs dance.
       51.      Plaintiffs are not exempt from the minimum wage requirements under the FLSA.
       52.      Defendants’ method of paying Plaintiffs in violation of the FLSA is willful and not
based on a good faith and reasonable belief that its conduct complied with the FLSA.
       53.      Defendants misclassified Plaintiffs with the sole intent to avoid paying them in
accordance with the FLSA. There are numerous federal court opinions finding that this method of
compensation is in violation of the FLSA, and therefore, Defendants’ conduct is willful.
                              VII.    CAUSES OF ACTION
      COUNT I: Failure to Pay Minimum Wages and Wages Due (Collective Action)
       54.      Plaintiffs incorporate all allegations contained in the foregoing paragraphs.
       55.      Section 206(a)(1) of the FLSA provides that no employer shall employ any
employee for an hourly wage of less than the federal minimum wage, currently $7.25 per hour.
       56.      At all times, Plaintiff was an “employee” covered by the FLSA, 29 U.S.C. §
206(a)(1), and Defendants were her “employer.” Defendants, as Plaintiff’s employer, were
obligated to compensate Plaintiff and those similarly situated for all hours worked at an hourly
rate not less than the Federal Minimum Wage.
       57.      At all times relevant, Defendants paid Plaintiff and those similarly situated nothing
for all hours worked. In fact, when the deductions and withholdings that Defendants took from
Plaintiff and FLSA Class Members are factored in, Defendants paid Plaintiff and/or FLSA Class
Members less than nothing for hours worked each week.
       58.      Defendants’ willful practice of failing to pay Plaintiffs at the required minimum
wage rate violates the FLSA and was not based in good faith. 29 U.S.C. § 206.
       59.      The FLSA requires that Defendants allow Plaintiff and those similarly situated to
keep all tips and gratuities received from customers. As set forth above, Defendants failed to pay
Plaintiff and those similarly situated at hourly rates in compliance with the Federal minimum wage
requirements.




                                                  8
              Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 9 of 10




        60.    Without legal excuse or justification, Defendants kept and/or assigned to
management tips and gratuities received by Plaintiff and those similarly situated and belonging to
Plaintiff and FLSA Class Members.
        61.    As also stated above, Defendants’ practice of collecting a house fee charge from the
dancers like Plaintiff also violates the law.
        62.    None of the exemptions provided by the FLSA regulating the duty of employers to
pay employees for all hours worked at the required rates are applicable to the Defendants or the
Plaintiffs.
                     COUNT II: Unlawful Tip Sharing (Collective Action)
        63.    Plaintiffs incorporate all allegations contained in the foregoing paragraphs.
        64.    As set forth above, Defendants’ failure to allow their exotic dancers to retain all
their tips by requiring them to “tip out” employees who do not customarily and regularly receive
tips violates the Fair Labor Standards Act, 29 U.S.C. § 203(m).
        65.    Taking tips outside of a valid tip pool, or generally passing onto employees the cost
of doing business is illegal under the FLSA.
        66.    Plaintiff brings this claim on behalf of herself and all others similarly situated
pursuant to 29 U.S.C. § 216(b).
                               VIII. DAMAGES SOUGHT
        67.    Plaintiff and FLSA Class Members are entitled to recover compensation for the
hours they worked for which they were not paid at the mandated minimum wage rate.
        68.    Plaintiff and FLSA Class Members are also entitled to all of the misappropriated
funds, including house fees, tips taken from them, earnings taken from dance performances, and
any additional wages owed.
        69.    Plaintiff and FLSA Class Members are also entitled to an amount equal to all of
their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
        70.    Plaintiff and FLSA Class Members are entitled to prejudgment and post-judgment
interest on unpaid back wages.




                                                 9
             Case 5:20-cv-01334 Document 1 Filed 11/13/20 Page 10 of 10




       71.      Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees and
costs as required by the FLSA. 29 U.S.C. § 216(b).
                                        IX.     JURY DEMAND
       72.      Pursuant to her rights under the Constitution of the United States, U.S. CONST.
amend VII, and FED R. CIV. P. 38(a), Plaintiff hereby demands trial by jury.
                                   X.         PRAYER FOR RELIEF
       73.      For these reasons, Plaintiffs and FLSA Class Members respectfully request that
judgment be entered in their favor awarding the damages requested above and the following:
             a. Minimum wage compensation;
             b. Liquidated damages;
             c. All misappropriated funds including all tips, fees, and fines wrongfully imposed or
                confiscated;
             d. Reasonable attorney’s fees, costs, and expenses of this action;
             e. Pre- and post-judgment interest; and
             f. Such other and further relief to which Plaintiff and the Class Members may be
                entitled, both in law and in equity.


                                                Respectfully submitted,

                                                HODGES & FOTY, L.L.P.

                                                By: /s/ David W. Hodges
                                                David W. Hodges
                                                Texas State Bar No. 00796765
                                                dhodges@hftrialfirm.com
                                                Tina E. Gutierrez
                                                Texas State Bar No. 24116467
                                                tgutierrez@hftrialfirm.com
                                                4409 Montrose Blvd., Suite 200
                                                Houston, TX 77006
                                                Telephone: (713) 523-0001
                                                Facsimile: (713) 523-1116

                                                ATTORNEYS IN CHARGE FOR PLAINTIFFS AND CLASS
                                                MEMBERS



                                                  10
